                    Case 18-12808-KG            Doc 417       Filed 08/23/19         Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


    In re:                                                              Chapter 11

    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                           Case No. 18-12808 (KG)

                                      Debtors.                          Jointly Administered

                                                                        Re: Docket No. 404



            ORDER AUTHORIZING DEBTORS’ MOTION FOR ENTRY OF
              AN ORDER AUTHORIZING DEBTORS TO FILE UNDER
      SEAL EXHIBIT A TO FIRST AND FINAL FEE APPLICATION OF KASOWITZ
        BENSON TORRES LLP FOR ALLOWANCE OF COMPENSATION AND
    REIMBURSEMENT OF EXPENSES AS SPECIAL LITIGATION COUNSEL TO THE
      DEBTORS FOR THE PERIOD DECEMBER 13, 2018 THROUGH JUNE 19, 2019


             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), authorizing the Debtors to file

under seal an unredacted First and Final Fee Application of Kasowitz Benson Torres LLP for

Allowance of Compensation and Reimbursement of Expenses as Special Litigation Counsel to the

Debtors for the Period December 13, 2018 through June 19, 2019 (the “Application”)2;

(ii) directing that Exhibit A to the Application shall remain under seal and confidential and not be

made available to anyone without the express consent of the Debtors, except to the Court and the

United States Trustee for the District of Delaware (the “U.S. Trustee”); and (iii) granting related



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and Lamington
Road Designated Activity Company (7738). The location of the Debtors’ service address in these chapter 11 cases is
5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Reply.



DOCS_DE:224962.3 93856/003
                 Case 18-12808-KG        Doc 417      Filed 08/23/19    Page 2 of 3



relief; all as more fully set forth in the Motion; and upon Exhibit A to the Application; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and that this Court may enter a final order consistent with Article III of

the United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Debtors are authorized to file an unredacted Application under seal, subject to

further order of the Court, pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule

9018, and Local Rule 9018-1.

        3.       Except upon further order of the Court, the unredacted Application shall remain

under seal, and shall not be made available to anyone without the express consent of the Debtors,

except that copies of the unredacted Application shall be provided to the Court and the U.S. Trustee

on a confidential basis. Such parties shall be bound by this Order and shall at all times keep the

unredacted Application strictly confidential and shall not disclose such exhibit or the contents

thereof to any party whatsoever.



                                                  2
DOCS_DE:224962.3 93856/003
                 Case 18-12808-KG         Doc 417      Filed 08/23/19      Page 3 of 3



        4.       The Debtors and any party authorized to receive copies the unredacted Application

pursuant to this Order shall, subject to Local Rule 9018-1(c) and without further Order of the

Court: (a) redact specific references to the contents of the Application that were redacted in the

version of the Application that was filed on the docket in these cases at Docket No. 398 from any

and all pleadings filed on the public docket maintained in these chapter 11 cases; and (b) not use

or refer to such redacted information from the Application in any hearing unless appropriate

safeguards have been put in place to protect the confidentiality of the information.

        5.       This Order is without prejudice to the rights of any party in interest to seek to unseal

and make public any portion of the material filed under seal.

        6.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

        7.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




       Dated: August 23rd, 2019                    KEVIN GROSS
       Wilmington, Delaware                        3
                                                   UNITED STATES BANKRUPTCY JUDGE
DOCS_DE:224962.3 93856/003
